UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 22, 2012 FIRST FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-17122 57-0866076 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2440 Mall Drive, Charleston, South Carolina29406 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(843) 529-5933 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On February 22, 2012, First Financial Holdings, Inc. (the “Company”) issued a press release announcing that its wholly-owned subsidiary, First Federal Savings and Loan Association of Charleston (the “Bank”), has converted from a federal savings and loan association to a South Carolina-chartered commercial bank and member of the Federal Reserve System.In connection with the Bank’s conversion, the Company also announced that it has registered with the Federal Reserve as a bank holding company.A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01Financial Statements and Exhibits (d) Exhibits Number Description Press Release dated February 22, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FINANCIAL HOLDINGS, INC. (Registrant) Date: February 22, 2012 By: /s/ Robert L. Davis Executive Vice President, Corporate Counsel and Secretary
